



 
Exhibit 10.37
February 21, 2020
Robert Stewart
c/o JBG SMITH Properties
4747 Bethesda Avenue, Suite 200
Bethesda, MD 20814
Dear Rob:
This letter (this “Letter Agreement”) reflects our agreement to adjust your
compensation program, commencing January 2020, to reduce your base salary and
provide a greater percentage of your total compensation in the form of equity
incentive awards, with your total compensation remaining the same.
To effectuate the foregoing, the Amended and Restated Employment Agreement dated
as of June 16, 2017 between you and JBG SMITH Properties (the “Agreement”), is
hereby amended as follows, effective as of January 1, 2020:
1.
Section 5(a) of the Agreement is amended in its entirety to read as follows:

Base Salary. Effective January 1, 2020, the Company will pay Executive a base
salary at the rate of not less than $50,000 per year (“Base Salary”).
Executive’s Base Salary will be paid in approximately equal installments in
accordance with the Company’s customary payroll practices. Executive’s Base
Salary shall be reviewed at last annually for possible increase, but not
decrease. If Executive’s Base Salary is increased by the Company, such increased
Base Salary will then constitute the Base Salary for all purposes of this
Agreement.
2.
Section 5(c)(ii) of the Agreement is amended to add the following sentence at
the end thereof to read as follows:

With respect to calendar year 2020, in addition to any grant otherwise awarded
to Executive by the Compensation Committee of the Board in accordance with its
normal grant practices, Executive shall receive an equity grant in the form of
time-based long-term incentive units (“LTIP Units”), in an amount not less than
$500,000 divided by the fair value of an LTIP Unit on the grant date, as
determined in accordance with the Company’s standard procedures.
3.
Section 8(b)(i) of the Agreement is amended in its entirety to read as follows:

(i)    The “Severance Amount” will be equal to:
(A)    if such termination is following the execution of a definitive agreement
the consummation of which would result in, or within two years following, a
Change in Control of the Company (and such Change in Control does in fact occur)
(a “Qualifying CIC Termination”), two times the sum of Executive’s: (x)
$500,000, and (y) target Annual Bonus, payable in a lump sum within 60 days
after the Date of Termination; or
(B)    if such termination is not a Qualifying CIC Termination, one times the
sum of Executive’s (x) $500,000, and (y) target Annual Bonus, payable in equal
installments over 12 months in accordance with the Company’s regular payroll
procedures, commencing within 60 days after the Date of Termination.
4.
Section 8(e) of the Agreement is amended in its entirety to read as follows:

Nonrenewal of the Agreement by the Company. Upon notice to Executive of the
Company’s intention to not renew the term of this Agreement, pursuant to Section
2, and conditioned upon the execution by Executive of the Release, which must
become effective within 55 days following the Date of Termination,





--------------------------------------------------------------------------------





Executive shall be entitled to receive (i) an amount equal to one times the sum
of Executive’s (x) $500,000, and (y) target Annual Bonus, payable in equal
installments over 12 months in accordance with the Company’s regular payroll
procedures, commencing within 60 days after the Date of Termination, (ii) the
Pro Rata Bonus, (iii) the Equity Vesting Benefits and (iv) the Unpaid Prior Year
Bonus. Notwithstanding the foregoing, if upon mutual agreement with Executive to
continue Executive’s employment with the Company, the Company repudiates the
notice described in the preceding sentence, Executive shall not be entitled to
any payments described in this Section 8(e). For the avoidance of doubt,
following a nonrenewal of the Agreement by the Company, Executive shall continue
to be subject to those provisions that survive the termination of this
Agreement, including without limitation, those provided in Section 11.
Waiver of Good Reason. By signing below, you hereby waive any right to terminate
your employment for “Good Reason,” as defined in Section 6(d) of the Agreement,
due to the change in your compensation arrangement as set forth in this Letter
Agreement.
Please acknowledge your acceptance and consent to the terms described in this
Letter Agreement by signing below. You understand that these terms may not be
amended or modified except in a writing signed by you and a duly authorized
officer of the Company.


Regards,
JBG SMITH Properties
 
 
 
 
By:
 
/s/ Steven A. Museles
Name:
 
Steven A. Museles
Title:
 
Chief Legal Officer and Secretary





ACKNOWLEDGED, ACCEPTED AND AGREED TO this 21st day of February, 2020.
 
 
/s/ Robert Stewart
Robert Stewart








